Citation Nr: 0829032	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-29 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a schedular rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to November 5, 
2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran had active duty service from October 1984 to June 
1988 and from November 1990 to June 1991.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision by the Denver Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
PTSD and assigned a 50 percent rating, effective December 10, 
2003.  The veteran disagreed with the 50 percent rating.  The 
veteran testified at a February 2006 videoconference Board 
hearing; a transcript of the hearing is of record.  In May 
2006, the Board remanded the case for additional development.  
Subsequently, a December 2006 rating decision increased the 
rating to 100 percent, effective from November 5, 2006.  The 
rating prior to that date remains on appeal.


FINDING OF FACT

Prior to November 5, 2006, the veteran's PTSD was manifested 
by symptoms which produced impairment no greater than 
occupational and social impairment with reduced reliability 
and productivity; occupational and social impairment with 
deficiencies in most areas due to symptoms such as suicidal 
ideation, obsessional rituals, speech disturbances, or other 
symptoms of like gravity was not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD prior to November 
5, 2006, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, 
Diagnostic Code (Code) 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating, and 
a May 2008 supplemental SOC readjudicated the matter after 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
veteran has had ample opportunity to respond/supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  He has not alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in June 2004 and December 
2006.  He has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim. 

II.  Factual Background

VA outpatient record dated in October 2003 noted the veteran 
reported complaints of depression, difficulty sleeping, and 
nightmares.  He denied trust or avoidance issues, anger, 
intrusive images, or hypervigilance.  He got along well with 
his wife and children.

A November 2003 treatment record noted the veteran was well-
groomed, calm, and attentive, with normal speech and intact 
memory.  His mood was depressed, but thoughts were organized 
and logical.  There was no evidence of paranoia or 
hallucinations present.  The veteran showed no current 
suicidal or homicidal ideation, although aggressive impulses 
were present.  The examiner noted that the veteran's 
"judgment is good as evidenced by maintenance of job and 
family."  In December 2003, the veteran's wife reported that 
he was a "grouch" most of the time and that he isolated 
himself from her and their children.

On VA psychiatric examination in June 2004, the veteran 
reported that he avoided crowds, kept to himself, and did not 
enjoy recreational activities although he indicated he liked 
camping.  He avoided the news because it would remind him of 
his Gulf War experiences.  The veteran described nightmares 
four or five times per month involving Scud missile attacks.  
He felt emotionally numb.  The veteran described his 
employment as an officer in the Colorado state prison system 
as stressful.  He had a few co-worker friends but spent most 
of his time with his family.  On examination, he was very 
soft-spoken, with dysphoric, blunted and withdrawn affect.  
His thought processes were somewhat disorganized but for the 
most part goal-directed and logical.  The veteran 
acknowledged that he did think about suicide but credibly 
denied any intent or plan.  He denied homicidal ideation.  
His memory and concentration appeared to be somewhat 
impaired.  Insight and judgment were fair to poor.  The 
examiner stated that the veteran's psychiatric difficulties 
appear to be moderately to severely impacting his life.  The 
Global Assessment of Functioning (GAF) score was 52.

On a September 2004 outpatient record, the veteran reported 
that his most recent episode of suicidal ideation was one 
month earlier, secondary to high stress at work, but that he 
had no actual suicidal intent because of thoughts of his 
children and family. 

In October 2004, he reported that he was sleeping much better 
and his mood had improved.  The veteran noted that he was 
more relaxed and less irritable and antsy.  He was getting 
along better with his family, with less isolation at home.  
The VA psychiatrist noted "patient doing well with symptom 
improvement."

A March 2005 treatment record noted the veteran was having 
good days and bad days, with "agitation which he associated 
with work or increased stress.  States has not really 
considered changing jobs because he feels stressful 
situations anywhere can escalate things."  The veteran 
denied suicidal or homicidal ideation, intent, or plan, but 
he reported that he felt people were watching him sometimes 
and he didn't know why.  His sleep was a lot better, appetite 
good, and concentration was fairly good.  Taking walks had 
helped with stress relief.

In May 2005, the veteran reportedly was dealing with stress 
at work better by getting outside more.  He indicated that he 
had an interest in walking and fishing.  

In July 2005, the veteran reported that he was doing "not so 
good."  He was having difficulty with sleep and feelings of 
anxiety.  He was getting along well with his wife and kids 
and had "no problems at work."

In August 2005, the veteran reported he had been having 
suicidal thoughts and wondering if his family would be better 
off without him.  He had no suicidal plans or intent.  The VA 
social worker assigned a GAF score of 50.  Later that month, 
the veteran reported he was a little less depressed, was 
isolating less, sleeping more, and feeling calmer and more 
hopeful.  He had occasional passive suicidal thoughts, but no 
plan, or intent.  "Denies any desire to die or hurt himself 
even when depression is bad."  The veteran was getting along 
well with his wife and kids and had no problems at work even 
though it was still stressful.

A January 19, 2006, letter from a VA psychiatrist to the 
veteran described the care he had received since 2003.  The 
psychiatrist wrote that "you have continued to struggle with 
your PTSD symptoms which have significantly interfered with 
your work and personal life.  In the past month you have 
resigned from your job due to the increase in PTSD related 
anxiety and anger that your work causes."  

At a February 2006 videoconference hearing, the veteran 
discussed his PTSD symptoms and stated that they had 
worsened.  He testified that he stopped working due to 
depression and the stress he had as a correctional officer at 
a prison.  He also reported that the relationships with his 
wife and children were distant.  

In February 2006, the veteran was described as "still down 
at times, isolative, but better."  His depression 
"continues to improve."  The veteran was worried about 
finances since being unemployed.  His nightmares and 
flashbacks were "about the same."  He still had 
intermittent suicidal thoughts but less frequent and severe, 
and he denied any intent or plan.  He added that exercise 
improved his depression.

On March 2, 2006, a VA treatment record noted that the 
veteran's depression continued to improve with increase in 
Paxil and without stress of job.  Anxiety and PTSD symptoms 
were unchanged.  The veteran had no suicidal thoughts.  

A March 23, 2006, treatment record noted the veteran was 
"suicidal (thought is to shoot self but currently has no 
plan/intent).  Continues to experience severe depression and 
anxiety, is under financial strain and his wife is planning 
on obtaining employment."  The veteran "continued to 
isolate self from family and the relationships continue to 
drift."  

In May 2006, the veteran was noted to be feeling good and 
optimistic about getting on a waiting list for a PTSD 
inpatient program.  Overall he continued to feel better since 
he stopped working.  He was sleeping well and exercising two 
days per week.  He enjoyed swimming.  Again, he had suicidal 
thoughts but no plan or intent.

A July 2006 treatment record noted the veteran had "PTSD and 
depressive symptoms that are cyclic in nature and alternate 
with periods of decreased sleep and increased energy in which 
his PTSD symptoms also wane."  The veteran's primary 
complaints were his trouble with irritability and emotional 
numbness that caused him to feel distant from his family.  He 
had no clear delusions, but when he looked out of the window 
at night he actually saw "figures in the dark."  His GAF 
score was 50.

In August 2006 he had no suicidal or homicidal ideation.  His 
paranoia was "now under good control.  With regard to mood 
patient is doing better."  He was described hopeful, with 
plans for the future.  "Relationships are stable and he has 
been getting out more."  No psychosis was present.

In September 2006, the veteran noted he had not been looking 
for work and had no desire to seek employment.  His family 
was living on his 50 percent disability payments.  Paranoia 
and depression had improved.  The examiner noted "no self-
destructive behavior."  

In October 2006, the veteran was "stable and depressive 
episodes are mildly improved.  However, irritability 
continues to be problematic.  He has had some episodes of 
yelling at his family that disturbs him."  He had no 
suicidal or homicidal ideation and no delusions or 
hallucinations were present.  Insight and judgment were fair.  
An outpatient referral form indicated that he was working at 
"being more active and less isolation".  He was also 
working on irritability and anxiety.

A November 2, 2006, record noted the veteran was doing 
"reasonably well.  His anger and irritability seem to 
slightly better, and this is improving his relationships with 
his family."  He was well-groomed, with appropriate speech 
and linear, logical and coherent thought processes.  No 
suicidal or homicidal ideation was present.  
The veteran began a VA PTSD residential treatment program on 
November 5, 2006.  On VA examination in December 2006, during 
his residential program, the examiner noted that the veteran 
had chronic, severe, PTSD and could not work at this time.  
The December 2006 rating decision assigned a 100 percent 
rating from the date of the hospitalization (November 5, 
2006).

III.  Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

PTSD is rated under the general formula for rating mental 
disorders, which provides a 100 percent rating where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a) (2007).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

In a case (as here) involving the initial rating assigned 
with a grant of service connection, the possibility of 
"staged" ratings for separate periods of time, based on facts 
found, should be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  As the criteria for the 50 percent rating 
currently assigned encompass the greatest degree of severity 
of PTSD shown at any time during the appeal period, the Board 
finds that "staged" ratings are not warranted.  

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On close review of the record, the Board found no distinct 
period of time during the appeal period (i.e., prior to 
November 5, 2006) when symptoms of the veteran's PTSD were of 
(or approximated) such nature and gravity as to warrant the 
next higher 70 percent rating.  While he has at times 
expressed suicidal ideation, he has always denied suicidal 
intent or plan, and has never expressed a true desire to die.  
He has not exhibited obsessional rituals.  His speech has 
been logical.  Episodes of near-continuous panic or 
depression affecting ability to function independently are 
not shown.  The veteran was independent as to daily living 
concerns.  While he has at times shown difficulty with anger 
management, he did not otherwise exhibit impaired impulse 
control to a significantly harmful degree.  He has not 
exhibited spatial disorientation, or neglect of personal 
appearance and hygiene (he is consistently described as 
appropriately dressed and well groomed).  He appears to adapt 
to stressful circumstances (such as by taking 
walks/exercising to relieve stress).  The veteran has been 
married to the same individual for many years; his 
relationships with his wife and children have generally been 
described in positive terms.  The veteran was shown to have 
an interest in fishing, camping, swimming, exercise, and 
walking at various times, and he had friendly relationships 
with some co-workers prior to quitting his job in early 2006.  
The VA psychiatrist's letter in January 2006 noted that PTSD 
symptoms had "significantly interfered with [the veteran]'s 
work and personal life," and that he had recently resigned 
from his job due to anger and anxiety caused by his job; 
however, it should be noted that the veteran had an unusually 
stressful job as a prison guard, and there is no medical 
evidence of record prior to November 5, 2006 that indicates 
that he would not have been employable in another type of 
position. 

No other symptoms of a nature and gravity commensurate with 
the criteria for a 70 percent rating for PTSD are shown prior 
to November 5, 2006.  In fact, outpatient records showed a 
number or instances of improvement in symptoms, including the 
treatment record from three days prior to his entry into the 
residential treatment program on November 5, 2006.  In short, 
the degree of psychiatric disablement shown prior to November 
5, 2006, clearly does not exceed a disability picture 
characterized as occupational and social impairment with 
reduced reliability and productivity.  Consequently, a rating 
in excess of 50 percent prior to that date is not warranted.


ORDER

A schedular rating in excess of 50 percent for PTSD prior to 
November 5, 2006 is denied.



____________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


